Title: To Alexander Hamilton from Robert Troup, 19 March 1792
From: Troup, Robert
To: Hamilton, Alexander



My dear friend
NYork 19 March 1792

Ever since the recipt of your last letter I have been kept in such a state of distraction that I have not been able to compose my mind sufficiently to write to you. Courts have been sitting day after day & it so happens that I have had business in all of them, but, as was the case with you, instead of being simple it is of the most perplexing kind.
I now am forced to write to you by an event which has called into action all my feelings & overwhelmed me with grief, the bitterness of which can only be conceived by an heart like yours. Before I enter upon this painful subject I must inform you that before Genl Schuyler went to Philadelphia I had totally withdrawn myself from a⟨ll⟩ engagements with the friends of the new bank & had left the thing to its fate. After mature reflection upon the subject I saw that it would be productive of real evil—and it was manifest to me that there was mingled with the motives of some of the leaders of the association a large portion of personal enmity to you & of rooted hatred of the government. Upon this ⟨conviction⟩ I requested Genl. Schuyler to get a letter from you to Col. Lewis who I understood was an advocate of the measure. You will not censure my heart for my connexion with this project. It has ever felt the liveliest emotions for your fame & the public good. I condemn myself however for one thing—I am ashamed that any thing said about the friends of the measure should ever have irrated me. It was unworthy of me and of that rectitude which I am upon every occasion anxious to observe. At present I consider the bill as lost. If no other cause existed to prove the ruinous tendency of the establishment of another bank the present convulsion in this City furnishes the dearest evidence of it. This convulsion is immediately owing to the event above alluded to—Our friend Duer’s failure. This poor man is in a state of almost complete insanity; and his situation is a source of inexpressible grief to all his friends. On Saturday night his friends met at his house & staid with him till near 12 o’Clock when we broke up in confusion without being able to agree upon a single measure. An effort was made on Sunday to collect another meeting at my house which was effected. All we could do was to draw up a notification & sign it—by which we said that from the magnitude & variety of Duer’s operations he would not be able to ⟨make⟩ any specific propositions to his creditors till next saturday when we requested a meeting of the creditors. I find this has composed the public mind which had been much irritated and threatned to break forth into acts of violence. What will be the result God only knows. The truth is that the notes unpaid amount to about half a million of dollars & Duer has not a farthing of money or a particle of stock to pay them with. All the property he has in the World is ⟨some⟩ land in the Province of Maine upon which there is a heavy encumbrance of purchase Money due. You will ask what has become of his money & Stock. His answer is & he calls God to witness the truth of it that every iota of money & stocks has been applied by him to the satisfaction of engagements personally made with him upon a confidence in his honor and friendship. Such is the state of things. We all see the absolute necessity of supporting his character & extricating him if possible from his embarrassments. For this purpose we are endeavoring to open a loan upon his land—for nothing but money will satisfy the voracious appetites of his note holders. If we fail in this attempt & there is nothing offered but land I fear his reputation will be eternally blasted & that his person will be endangered. Widows, orphans, merchants mechanicks &c are all concerned in the notes. And in the large number are some low & turbulent spirits. We shall also attempt the loan in Philadelphia. If your friends in Philadelphia view the subject in the light we do here, they will suppose that Duer’s total bankruptcy will affect the public interest by bringing the funding system into odium. I am strongly impressed with the mischiefs that will result from it myself and I am striving day & night to put Matters upon the best footing I can. My heart bleeds for Duer and My purse shall flow for him as far as prudence will warrant. This letter is for your own eye only. Communicate Duer’s situation to our friends & give us your advice by the earliest opportunity. I am exceedingly thankful for your last letter & shall ever regard it as the most unequivocal testimony of your friendship.
The Moment Jay came forward I abandoned all ideas of Burr & have constantly been doing every thing in my power to promote Jay’s election. If we can carry it the state will be blessed. He is one of the worthiest of men—& independent of his character I owe him obligations which my heart tells me I never can discharge. With regard to Burr’s election I have a secret to tell you which I cannot communicate till I see you. I have reason to suspect that we have both been abused. No good can result from any explanations at present; and therefore I shall be quiet. This hint is most confidentally communicated.
God bless you   Yours
Rob. Troup
A Hamilton Esqr
